Norton, J.
,In the- charge to the Jury, instructed them that these notes, as drawn, could not be enforced against the church property. They were given on behalf of the trustees, without any apparent authority so to raise the money. It seemed a common occurrence for notes of this kind to be made when a few persons get together to start a church, and the authorities vary as to the extent of liability of their makers. It depends altogether on the manner they were worded. If plaintiff purchased the notes in the ordinary course of business, before they became due, and not after, he was entitled to recover against third parties. If the Jury believed they were intended to be, and were executed as the notes of defendants, the plaintiff was also entitled to recover.
Verdict for plaintiff.